Citation Nr: 1042207	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  98-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What initial disability rating is warranted for an anxiety 
disorder with agoraphobia and panic attacks?


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March to 
September 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an August 2003 decision, the Board denied a claim for a higher 
evaluation for the service-connected psychiatric disorder.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a September 2004 Joint 
Motion, the Court entered an Order vacating the Board's decision 
and remanding the claim for the directives specified.  The Board 
upon further consideration of the matter in view of the terms of 
the Joint Motion again denied the claim in a February 2005 
decision, which the Veteran also appealed.  In May 2007, the 
Court granted a Joint Motion that upon implementation returned 
the claim to the Board for further development and consideration.

Following the Court's Joint Motion, the Board remanded the case 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, in October 2007 for additional development.  The 
AMC/RO completed the additional development as directed, and 
granted an initial 30 percent rating in an August 2008 rating 
decision.  The 30 percent rating was effective from March 16, 
2006.  The RO then returned the case to the Board for further 
appellate review.  

In December 2008, the Board denied entitlement to an initial 
compensable evaluation between November 7, 1996 and March 15, 
2006.  The Board also denied entitlement to a rating in excess of 
30 percent after March 15, 2006.  The Veteran appealed.  In 
December 2009, the Court granted a Joint Motion, vacated and 
remanded the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In the Joint Motion the parties to the appeal agreed that the 
Board's December 2008 decision should be vacated.  The Court 
vacated the decision due in part to their finding that the Board 
neglected to determine whether other psychiatric disorders, 
diagnosed at December 1997 and February 1999 VA examinations, 
represented a progression of the Veteran's service-connected 
anxiety disorder, were a correction of an erroneous prior 
diagnosis, or were new and separate conditions in accordance with 
the mandates of 38 C.F.R. § 4.125(a).

In light of the joint motion for remand, the Board finds that in 
order to determine whether the disorder diagnosed at the 
Veteran's December 1997 and February 1999 examinations, i.e., 
paranoid schizophrenia, is in any way related to his service-
connected anxiety disorder with agoraphobia and panic attacks, 
further development is necessary.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Indeed, a medical opinion is necessary to 
determine whether the diagnosed conditions are related and, if 
not, in order to differentiate the symptoms of each separate 
disorder, if possible.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.)

The Board acknowledges the assertion that the Veteran is unable, 
due to his service-connected psychiatric disorder, to attend VA 
examinations at the Detroit (Allen Park) VA medical center.  Yet, 
the May 2008 VA examination report noted that the Veteran played 
golf, and went fishing from time to time.  Accordingly, the Board 
finds the assertion to lack credibility.  Hence, the Veteran is 
expected to attend any scheduled VA examination, to include any 
scheduled at the Allen Park VA Medical Center.  His failure to 
report for such a study at that facility will demand 
consideration of the provisions of 38 C.F.R. § 3.655.  

Finally, during the pendency of this appeal, the Court determined 
in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total 
disability based on individual unemployability claim is part of 
an increased rating claim when such claim is raised by the 
record.  In this case, the Board notes that in August 2008, the 
Veteran claimed entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorder.  Hence, the examiner should determine whether the 
Veteran's anxiety disorder with agoraphobia and panic attacks 
alone preclude him from obtaining and maintaining all forms of 
substantially gainful employment that are consistent with his 
education and occupational experience.  The Veteran's age is 
irrelevant and it may not be considered.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to secure any pertinent records which have 
been identified but not previously secured 
for inclusion in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the AMC/RO 
cannot locate such records, the AMC/RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the AMC/RO must have a VA 
psychiatrist examine the Veteran and all 
pertinent records, including his December 
1997 and February 1999 VA examinations in 
order to determine the nature and extent of 
any disability at those times due to an 
anxiety disorder with agoraphobia.  The 
examiner should also determine the nature and 
extent of any current disability due to an 
anxiety disorder with agoraphobia.  The 
Veteran's claims folder, to include any newly 
obtained treatment records, must be provided 
to the examiner for review.  All indicated 
studies must be performed, and all findings 
must be reported in detail.  In accordance 
with the latest Automated Medical Information 
Exchange (AMIE) worksheets for psychiatric 
disorders, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of his anxiety disorder 
with agoraphobia and panic attacks.  The 
examiner must determine the degree of any 
social and industrial impairment resulting 
from anxiety disorder with agoraphobia and 
panic attacks alone, and whether the anxiety 
disorder with agoraphobia and panic attacks 
alone renders him unemployable.  Further, the 
examiner should determine:

a)  Whether the Veteran currently has 
paranoid schizophrenia, and whether he 
suffered from paranoid schizophrenia in 
December 1997 and February 1999.  

b)  If diagnosed the examiner must opine 
whether paranoid schizophrenia is a 
correction of an erroneous prior diagnosis, 
or whether it represents a new and separate 
disability.  In so doing the examiner must 
opine whether it is more likely than not 
that the paranoid schizophrenia diagnosed in 
December 1997 and February 1999 is unrelated 
to the appellant's service from March to 
September 1962; and whether it is more 
likely than not that paranoid schizophrenia 
is not caused or aggravated by an anxiety 
disorder with agoraphobia.  

c)  If paranoid schizophrenia is diagnosed 
but found to be unrelated to the Veteran's 
anxiety disorder with agoraphobia, the 
psychiatrist must differentiate the symptoms 
of paranoid schizophrenia from those 
associated with an anxiety disorder with 
agoraphobia.  The psychiatrist must then 
discuss which symptoms are attributed to each 
disorder.  

The psychiatrist must provide a complete 
written rationale for each and every opinion 
offered.  

The psychiatrist must provide a copy of 
his/her curriculum vitae.

3.  The AMC/RO must review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the AMC/RO must implement corrective 
procedures at once.

4.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. § 3.655.  

5.  Thereafter, the AMC/RO must readjudicate 
the question of what rating is warranted for 
anxiety disorder with agoraphobia and panic 
attacks.  If the benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


